Citation Nr: 0032397	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
February 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO) which, 
inter alia, denied service connection for dermatitis.  In his 
August 1999 VA Form 9, the veteran stated that he was only 
appealing the issue of service connection for dermatitis.  


REMAND

A December 1957 examination found the veteran to be 
physically disqualified for service due to contact 
dermatitis.  That report characterized the skin disorder as 
eczematoid dermatitis, and noted that the skin condition had 
been confined to the left leg for a year and was resistant to 
treatment.

Another pre-service examination in August 1958 describes his 
skin as normal.  In the medical history from August 1958, the 
veteran himself reported a 1957 rash on his legs.  An 
induction examination in January 1959 described the skin as 
normal.  

A service separation examination in November 1960 mentioned 
resolving atopic dermatitis.  At that time, the veteran 
mentioned a 1958 rash on his legs.  He was hospitalized for 
about 10 days in December 1960 for management of atopic 
dermatitis.  A notation in his chart on the date of his 
release from the hospital diagnosed eczematoid dermatitis, 
not elsewhere classified.  The clinical record from the same 
date provide the same diagnosis and states that the trunk, 
arms, and groin were affected.  Drying of the skin associated 
with low humidity and frequent bathing appeared to be the 
cause.  The veteran's separation examination in February 
1961, conducted one day prior to his discharge, notes no 
psoriasis generalized.  

In a request for information dated in September 1998, the RO 
asked the veteran to provide information regarding the dates 
and places of medical treatment.  There is no record in the 
claims file of the veteran's response, and the claims file 
contains no post-service medical records prior to January 
1997.

On VA examination conducted in October 1998 a rash in the 
left shin area was found.  Based on details supplied by the 
veteran, the VA examiner stated that the history of rash is 
most consistent with atopic dermatitis.  The report, however, 
does not address the etiology of the skin disability.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096,____ (2000) (to 
be codified at 38 U.S.C. § 5103A), VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Id. § 3.  Additionally, VA must assist claimants 
in obtaining government and private records, and obtain a 
medical opinion when such is necessary to make a decision on 
a claim.  Id.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (Nov. 17, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  

2. In any case, the RO should schedule 
the veteran for a VA medical examination.  
The examiner should:

(a) identify all existing skin 
disorders;
(b) determine whether any currently 
diagnosed skin disorder is the same as 
any dermatitis or eczema extant prior 
to service and specifically provide an 
opinion as to what, if any, skin 
disorders pre-existed service; and
(c) if a pre-existing skin disorder is 
identified, determine whether it 
underwent a permanent increase in 
severity and state whether such 
increase was due to the natural 
progression of the disease, or not.
(d) Otherwise, the examiner should 
determine whether the veteran's 
currently diagnosed skin disorder is 
related to the skin disorder present 
during service.

The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic testing 
deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner is 
requested to provide a rationale for 
conclusions reached as to the etiology of 
the veteran's claimed skin disorder.

3.  Regarding the examination ordered 
above, a copy of the letter from the RO 
to the veteran informing him of the 
scheduled examination and of the 
provisions of 38 C.F.R. § 3.655 (2000), 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  If he fails to 
report for an examination, the RO should 
give him and his representative an 
opportunity to provide an explanation of 
good cause as to why he failed to appear.  
The RO should review any submission from 
the veteran or his representative and 
determine whether good cause is 
demonstrated for any failure to appear.  
If the RO determines that good cause was 
not shown, then the provisions of 38 
C.F.R. § 3.655 should be considered in 
connection the claim.  If the RO 
determines that good cause was shown, 
then the relevant examination should be 
rescheduled.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of service 
connection for dermatitis.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and/or argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


